Citation Nr: 0506119	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  97-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty in the Navy from February 
1959 to December 1962, from January 1987 to May 1987, and 
from June 1990 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1996 RO decision which denied a compensable rating 
for the veteran's service-connected low back disability.  
Subsequently, in February 1997, the RO granted a compensable 
rating of 20 percent for the condition.  The veteran 
continues to appeal for a higher rating.  In May 1997, he 
testified at a hearing at the RO.  In August 2004, he 
testified at a Travel Board hearing before the undersigned.

The Board notes that at his August 2004 Travel Board hearing, 
the veteran raised a new claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
As the RO had not previously addressed this claim, testimony 
regarding the claim was heard but jurisdiction over the claim 
was not taken.  This issue is hereby referred to the RO for 
initial consideration.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claim for an increased rating.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

REMAND

The veteran seeks a rating higher than 20 percent for his 
service-connected low back disability.  The Board notes that 
during the pendency of the veteran's appeal, the criteria for 
evaluating spinal disabilities were revised.  The Schedule 
for rating disabilities of the spine was revised effective 
September 26, 2003, including the criteria for evaluation of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  Furthermore, the Board notes that evidence 
of record shows that the veteran's last VA examination was in 
August 1999.  In light of the passage of time since the 
veteran's most recent examination, as well as the amendment 
of the rating criteria applicable to the condition, the Board 
finds that a current examination is necessary to determine 
the appropriate evaluation for the veteran's low back 
disability.  In the Board's opinion, the veteran could be 
prejudiced as a result of the Board deciding the claim under 
the new criteria before a current VA examination which 
addresses the new criteria has been given, and before the RO 
has had an opportunity to adjudicate the claim following the 
examination.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Additionally, the Board notes that subsequent to the issuance 
of the last supplemental statement of the case (dated in 
January 2004), additional evidence has been submitted, 
including medical information from the World Trade Center 
Worker and Volunteer Medical Screening Program dated in 
October 2004 and a letter from a private employer also dated 
in October 2004.  A waiver has not been submitted with regard 
to RO initial consideration of such evidence, and thus the 
claim must also be returned to the RO for initial 
consideration of this evidence and for issuance of a 
supplemental statement of the case.  See Disabled American 
Veteran s v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  Arrange for the veteran to be 
scheduled for an examination which 
addresses the current severity of his 
service-connected low back disability.  
Pertinent information in the claims 
folder should be reviewed by the 
examiner.  Any necessary related studies, 
including X-ray studies and range of 
motion testing in degrees, should be 
done.  The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, 
using the disability evaluation 
examination worksheet for the spine.

2.  After completing the above action, 
readjudicate the veteran's claim for an 
evaluation higher than 20 percent for his 
service-connected low back disability, 
and include consideration of all 
applicable versions of the Schedule for 
Rating Disabilities of the spine under 
38 C.F.R. § 4.71a, to include those 
criteria effective from September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  Also adjudicate the 
claim for a TDIU rating.

3.  If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
The SSOC should address all evidence 
received since the most recent SSOC in 
January 2004, and inform the veteran of 
the substantive changes effective from 
September 26, 2003 in 38 C.F.R. Part 4 
§ 4.71a pertaining to evaluation of back 
disabilities.  See 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
HARVEY P. ROBERTS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


